       Case 1:18-cv-02921-JMF Document 480 Filed 11/04/18 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK, et al.,

                       Plaintiffs,
        v.
                                                      18-CV-2921 (JMF)
UNITED STATES DEPARTMENT
OF COMMERCE, et al.,

                       Defendants.


NEW YORK IMMIGRATION
COALITION, et. al.,

                       Plaintiffs,
                                                      18-CV-5025 (JMF) (Consolidated
        v.                                            Case)

UNITED STATES DEPARTMENT OF
COMMERCE, et. al.,

                       Defendants.



                  NOTICE OF FILING OF JOINT STIPULATIONS
	  

Pursuant to the Court’s Joint Pre-Trial Order (Docket No. 461) the parties hereby give

notice that they have reached agreement on an initial set of stipulations. The parties will

continue to confer and may reach agreement on additional stipulations. The parties’ joint

stipulations are attached here as Exhibit 1.
     Case 1:18-cv-02921-JMF Document 480 Filed 11/04/18 Page 2 of 3



Dated: November 4, 2018

Respectfully submitted,

By: /s/ Dale Ho
Dale Ho                                          Andrew Bauer
American Civil Liberties Union                   Arnold & Porter Kaye Sholer LLP
Foundation                                       250 West 55th Street
125 Broad St.                                    New York, NY 10019-9710
New York, NY 10004                               (212) 836-7669
(212) 549-2693                                   Andrew.Bauer@arnoldporter.com
dho@aclu.org

Sarah Brannon*                                   John A. Freedman
American Civil Liberties Union                   Arnold & Porter Kaye Scholer LLP
Foundation                                       601 Massachusetts Avenue, N.W.
915 15th Street, NW                              Washington, DC 20001-3743
Washington, DC 20005-2313                        (202) 942-5000
(202) 675-2337                                   John.Freedman@arnoldporter.com
sbrannon@aclu.org
Not admitted in the District of Columbia;
practice limited pursuant to D.C. App. R.
49(c)(3).

Perry M. Grossman
New York Civil Liberties Union
Foundation
125 Broad St.
New York, NY 10004
(212) 607-3300
pgrossman@nyclu.org

Attorneys for New York Immigration Coalition Plaintiffs

Barbara Underwood, Attorney General of the State of New York
/s/ Elena Goldstein
Elena Goldstein, Senior Trial Counsel
Matthew Colangelo, Executive Deputy Attorney General
Ajay Saini, Assistant Attorney General
Office of the New York State Attorney General
28 Liberty Street
New York, NY 10005
(212) 416-6021
Elena.Goldstein@ag.ny.gov

Attorneys for the State of New York Plaintiffs
     Case 1:18-cv-02921-JMF Document 480 Filed 11/04/18 Page 3 of 3




Joseph H. Hunt, Assistant Attorney General
Brett A. Shumate, Deputy Assistant Attorney General
John R Griffiths, Director, Federal Programs Branch
Carlotta P. Wells, Assistant Branch Director
/s/ Kate Bailey
Kate Bailey, Trial Attorney
Garrett Coyle, Trial Attorney
Stephen Ehrlich, Trial Attorney
United States Department of Justice Civil Division, Federal Programs Branch
1100 L St, N.W., Washington, DC 20005
(202) 514-9239
Kate.Bailey@usdoj.gov

Attorneys for Defendants
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
Case 1:18-cv-02921-JMF Document 480-1 Filed 11/04/18 Page 1 of 6




                Exhibit 1
    Case 1:18-cv-02921-JMF Document 480-1 Filed 11/04/18 Page 2 of 6



               Joint Stipulations in State of New York, et al. v. U.S. Dep’t of
                           Commerce, et al, 18-CV-2921 (JMF)
I. Past Census Bureau Practices With Regard to Citizenship Information
   a. Decennial Census Overview
1. The U.S. Constitution requires the federal government to conduct a Decennial
Census counting the total number of “persons”—with no reference to citizenship
status—residing in each state.
2. The Constitution provides that Representatives “shall be apportioned among the
several States . . . according to their respective Numbers”; which requires “counting the
whole number of persons in each State.”
3.     The Constitution requires that this count be an “actual Enumeration” conducted
every ten years.
4. Through the Census Act, Congress assigned the responsibility of making this
enumeration to the Secretary of Commerce.
5. The Secretary of Commerce is charged with the responsibility to take a Decennial
Census to create an actual enumeration of the United States population.
6. The central constitutional purpose of the Census Bureau in taking the Decennial
Census is to conduct an enumeration of the total population.
7. To enable a person-by-person count, the Census Bureau sends a questionnaire to
virtually every housing unit in the United States, which is directed to every person
living in the United States and all persons living in the United States are legally
required to respond.
8. If the Census Bureau does not receive a response to the questionnaire it then
sends a Census Bureau staffer known as an enumerator to the housing unit to attempt to
conduct an in person interview in order to collect the data. This process is the Non
Response Follow Up (“NRFU”) operation.
9. If the initial NRFU visit does not result in collecting complete data for a
household, administrative records may be used to enumerate a limited number of those
households for which there is high quality administrative data about the household.
10. For those households without high-quality administrative records, an enumerator
will attempt to re-contact the household in person.
11. If a third attempt to contact a household does not yield a response, a case will
become “proxy-eligible.”
12. A proxy is someone who is not a member of the household—such as a neighbor,
landlord, Postal worker, or other knowledgeable person who can provide information
about the unit and the people who live there.
      Case 1:18-cv-02921-JMF Document 480-1 Filed 11/04/18 Page 3 of 6



13. For a proxy-eligible case an enumerator will attempt three proxies after each re-
contact attempt that does not result in an interview.
14. After the NRFU process is completed, the Census Bureau then counts the
responses from every household, including those completed through the NRFU
process, to determine the population count in each state.
15.    Data from the Decennial Census are reported down to the census block level.
16. The population data collected through the Decennial Census determines the
apportionment of seats in the U.S. House of Representatives among the states.
17. The population data collected through the Decennial Census also determines the
number of electoral votes each state has in the Electoral College.
18. States also use Decennial Census data to draw congressional, state, and local
legislative districts.
19. The federal government also uses Decennial Census data to allocate hundreds of
billions of dollars in public funding each year, including to states and local
governments.
20. Approximately 132 programs used Census Bureau data to distribute hundreds of
billions of dollars in funds during fiscal year 2015.
21. Some demographic groups have proven more difficult to count in the Decennial
Census than others. The Census Bureau refers to these groups as “hard-to-count.”
22. Racial and ethnic minorities, immigrant populations, and non-English speakers
have historically been some of the hardest groups to count accurately in the Decennial
Census.
23. Individuals identifying as Hispanic were undercounted by almost 5% in the 1990
Decennial Census.
24. The 2010 Decennial Census undercounted on net more than 1.5 million Hispanic
and African American individuals.
25. The Census Bureau describes the undercounting of a particular racial and ethnic
group in comparison to the overall net undercount or overcount of the population as a
whole as a “differential undercount,” as distinct from a “net undercount” of the entire
population.
26. The Census Bureau has developed a range of strategies to address the differential
undercount of “hard-to-count” populations—including targeted marketing and outreach
efforts, partnerships with community organizations, deployment of field staff to follow
up with individuals who do not respond, and retention of staff with foreign language
skills.
    Case 1:18-cv-02921-JMF Document 480-1 Filed 11/04/18 Page 4 of 6



27. In the 2000 and 2010 Decennial Censuses, the Census Bureau designed and
implemented public advertising campaigns to reach hard-to-count immigrant
communities, including using paid media in over a dozen different languages to
improve responsiveness.
28. For the 2000 and 2010 Decennial Censuses, the Census Bureau also partnered
with local businesses, faith-based groups, community organizations, elected officials,
and ethnic organizations to reach these communities and improve the accuracy of the
count.
   b. The Long Form and the American Community Survey
29. The 1950 Decennial Census asked for the individual’s place of birth, and whether
a foreign-born individual had been naturalized.
30. A question concerning citizenship did not appear on the Decennial Census
questionnaire sent to every household in the United States (commonly referred to as the
“short form”) in 1970, 1980, 1990, 2000, or 2010.
31. From at least the 1970 Decennial Census through the 2000 Decennial Census, in
lieu of the short-form questionnaire the Census Bureau sent a long form questionnaire
to approximately one in six households.
32. For the 1970 Decennial Census, the long form questionnaire, which contained
additional questions, was sent to approximately one in five households.
33. For the 2000 Decennial Census, the long form questionnaire, which contained
additional questions, was sent to approximately one in six households.
34. Data collected from the sample households surveyed with the long form were
used to generate statistical estimates.
35. In the 1970, 1980, 1990, and 2000 Decennial Censuses, the long form Decennial
Census questionnaire contained a question about citizenship status.
36. In the 1990 and 2000 Decennial Censuses, the citizenship status question on the
long form questionnaire was preceded by a question about place of birth.
37. After the 2000 Decennial Census, the long form questionnaire was replaced by
the American Community Survey.
38. After the 2000 Decennial Census, the functions performed by the long form have
been replaced by the American Community Survey (“ACS”).
39. The ACS began operating in 2000 and was at full sample size for housing units in
2005, and for group quarters in 2006.
40. The ACS is a yearly survey of approximately 2% of households—about 3.5
million—across the United States.
    Case 1:18-cv-02921-JMF Document 480-1 Filed 11/04/18 Page 5 of 6



41. A question concerning citizenship status currently appears as among one of more
than 50 questions on the 28-page ACS questionnaire.
42. The citizenship status question on the ACS is preceded by a question asking
where the person was born.
43. The citizenship question that appears on the ACS is not a binary yes/no question.
The ACS citizenship question, asks whether the person was born in the United States, a
U.S. territory, or abroad.
44. The data collected by the ACS allows the Census Bureau to produce estimates of
Citizen Voting Age Population (“CVAP”).
45. CVAP data based on responses to the ACS are reported by the Census Bureau
down to the census block group level.
46. Margins of error are reported with the ACS estimates and provide a measure of
the sampling error associated with each estimate.
47. The ACS is intended to provide information on characteristics of the population,
and the social and economic needs of communities.
48. Unlike the Decennial Census, the ACS is not a complete enumeration, but rather
a sample survey that is used to generate statistical estimates.
49. Because ACS estimates are statistical estimates based on a sample, the
tabulations are weighted to reflect sampling probabilities and eligibility for NRFU, as
well as well as to control to official population totals as established by the Population
Estimates program.
50. Because the ACS collects information from only a small sample of the
population, it produces annual estimates only for “census tract[s]” and “census-block
groups.”
51. Although the ACS survey is conducted annually, ACS data from individual years
can also be aggregated to produce multi-year estimates (commonly referred to as “1-
year”, “3-year” or “5-year” estimates depending on the number of years aggregated
together).
52. Multi-year ACS estimates have larger sample sizes than 1-year ACS estimates.
Cumulating the five-year pooled estimates yields approximately a one-in–every-eight-
household sample.
53. Multi-year ACS estimates have greater levels of statistical precision for estimates
concerning smaller geographical units.
54. 1-year ACS estimates produce “[d]ata for areas with populations of 65,000+”; 1-
year supplemental ACS estimates produce “[d]ata for areas with populations of
20,000+”, 3-year ACS estimates produced “[d]ata for areas with populations of
       Case 1:18-cv-02921-JMF Document 480-1 Filed 11/04/18 Page 6 of 6



20,000+” until they were discontinued after the 2011-2013 3-year estimates, and 5-year
ACS estimates produce “[d]ata for all areas.”
55. The 2000 Decennial Census short form questionnaire did not include a question
on citizenship.
56. The 2010 Decennial Census questionnaire did not include a question on
citizenship.
II. The 2020 Decennial Census
57. A planned question on the 2020 Decennial Census questionnaire asks, “Is this
person a citizen of the United States?,” with the answer options “Yes, born in the
United States”; “Yes, born in Puerto Rico, Guam, the U.S. Virgin Islands, or Northern
Marianas”; “Yes, born abroad of U.S. citizen parent or parents”; “Yes, U.S. citizen by
naturalization – Print year of naturalization”; and “No, not a U.S. citizen”.
58. The 2020 Decennial Census questionnaire will pose questions including
questions regarding sex, Hispanic origin, race, and relationship status.
59. A planned question on the 2020 Decennial Census questionnaire asks “Is this
person of Hispanic, Latino, or Spanish origin?”
60. A planned question on the 2020 Decennial Census questionnaire asks “What is
this person’s race?”
61. A planned question on the 2020 Decennial Census questionnaire asks how each
person in the household is related to the person filling out the questionnaire.
62. A planned question on the 2020 Decennial Census questionnaire asks, “What is
this person’s sex?”




	  
